DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 30, 2022 has been entered.
 Notice of Amendment
	In response to the amendment filed September 2, 2022 amended claims 1 and 6 are acknowledged.  The following reiterated grounds of rejection are set forth:
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 5-6, 9 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2018/0249894 to Kolberg et al. in view of U.S. Patent Application Publication No. 2007/0246506 to Hamazaki et al.  
In regard to claims 1, 6 and 13, Kolberg et al. disclose an endoscope cap 3 attachable to and detachable from an endoscope having a lever 45 pivotally provided at a distal end of an insertion part of the endoscope and a pivot part causing the lever to pivot, the endoscope cap comprising: a bottomed cylindrical cover 3 that has an opening end which is attachable to and detachable from the distal end of the insertion part 11 of the endoscope; a first protruding part located at an inner surface of a cylindrical part of the cover (not labeled, see Fig 5); an elevator 2 that has a lever connection groove 222 configured to engage with the lever and that is pivotally held at an inside of the cover (See Figs. 1-3 and paragraphs 0058-0073).  Kolberg et al. are silent with respect to a concave part provided at the cylindrical part of the cover and more flexible by an external force compared to another part along a circumferential direction of the cylindrical part, wherein the concave part has a rectangular shape. Hamazaki et al. teach of an analogous cap for an endoscope with an elevator and lever for pivoting a working instrument inserted through the working channel of the endoscope (See Figs. 1-3).  The cap 5 comprises a thin-walled portion 14/14a which enables a user to quickly and easily remove the cap after use thereof (See Figs. 10-11 and paragraphs 0063-0071).  Specifically, the bottom surface of the concave groove 14 has a rectangular cross-sectional shape (see Fig. 17 and para 0101-0102) and may also be shaped to form a rectangle on the outer surface of the cap (see Fig. 19 and para 0103).    In regard to claims 2 and 14, the thin wall-portions 14a may be a concave groove provided on the outer surface of the cap to ensure complete removal of cap.  Thus, it would have been obvious to one skilled in the art at the time the invention was filed to modify the cap of Kolberg et al. to include concave grooves thereon which facilitates easy removal of the contaminated cap after a surgical procedure as taught by Hamazaki et al.  
In regard to claims 5 and 9, Kolberg et al. disclose an endoscope cap, wherein the cover forms a cavity between the inner surface of the cylindrical part and the distal end of the insertion part when attached to the endoscope (See Figs. 1-3 and paragraphs 0058-0073).  
Response to Arguments
Applicant's arguments filed June 17, 2022 have been fully considered but they are not persuasive. 
Applicant states that the combination of Kolberg et al. and Hamazaki et al. fail to disclose wherein the bottom surface of a concave part has a rectangular shape.  Examiner strongly disagrees. Hamazaki et al. clearly disclose groove 14a as being concave in shape.  As rejected above, the concave groove 14s has a rectangular cross-sectional shape (see Fig. 17 and para 0101-0102) and, in an alternative interpretation, the concave part 14a may be shaped to form a rectangle on the outer surface of the cap (see Fig. 19 and para 0103).  Specifically, Applicant states that the shape of the bottom of the thin-walled portion 14 is not clarified in para 0101-0102 or shown in Figure 17.   As seen in reproduced Figure 17, the bottom surface 14 of the concave groove, clearly has a rectangular shape when viewed at a cross-sectional angle:


    PNG
    media_image1.png
    269
    457
    media_image1.png
    Greyscale

Applicant further states that the thin-walled portion disclosed in Figure 19 is not square.   It is noted, the previous and current office actions did/do not recite Hamazaki et al. as teaching “a square annular thin-walled portion 14”, as stated by the Applicant (see page 7 of the remarks filed 9/2/22).  Examiner agrees that the thin-walled portion 14 illustrated in Figure 19 is not square, but rather rectangular in shape, as seen in the reproduced figure:

    PNG
    media_image2.png
    378
    416
    media_image2.png
    Greyscale

Since the overall shape of the groove is rectangular, the bottom surface of the groove also undoubtedly has a rectangular shape.  As broadly as claimed, the combination of Kolberg et al. and Hamazaki et al. meet the current limitations of the recited claims and the rejections stand.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J KASZTEJNA whose telephone number is (571)272-6086. The examiner can normally be reached M-F, 7AM--3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J KASZTEJNA/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        
10/8/22